                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

                                                    )
 AVERAGE JOE'S ENTERTAINMENT                        )
 GROUP, LLC,                                        )
                                                    )
            Plaintiff,                              )
                                                    )               No. 3:16-cv-3294-JPM-jb
 v.                                                 )
                                                    )
 SOUNDCLOUD, LTD.,                                  )
                                                    )
           Defendant.                               )
                                                    )
                                                    )
                                                    )


         ORDER GRANTING SUMMARY JUDGMENT FOR SOUNDCLOUD;
        TERMINATING SUMMARY JUDGMENT FOR PLAINTIFF AS MOOT;
      TERMINATING MOTION FOR HEARING FOR SUMMARY JUDGMENT AS
                               MOOT



           Before the Court is Defendant SoundCloud, LTD (“SCL”)’s Motion for Summary

Judgment filed September 7, 2018. (ECF No. 116.) The Court has considered the motion, as

well as Plaintiff Average Joe’s Entertainment Group, LLC (“AJE”)’s response, filed

September 28, 2018 (ECF No. 143) and Defendant’s reply, filed on October 3, 2018 (ECF No.

150.) For the reasons stated below, Defendant’s Motion for Summary Judgment is

GRANTED.

      I.      BACKGROUND

              a. Factual History

           This suit arises out of a digital music file transfer agreement between Plaintiff Average

Joe’s and Defendant SoundCloud, Ltd. (Compl., ECF No. 1 ¶ 10; Ans., ECF No. 16-1.) SCL




  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 1 of 13 PageID #: 5093
operates the sound-file streaming website and platform “SoundCloud” for users. (Def.’s First

Amended Answer and Counterclaim for Declaratory Relief, ECF No. 42 at PageID 316.) The

SoundCloud service includes a “copyright fingerprint” feature, named the Content

Identification System (CIS), which prevents copyright infringement. (ECF No. 42 at PageIDs

317-19.) The CIS uses a “digital fingerprint” to thwart copyright infringement attempts by

comparing a user’s proposed audio file upload to SoundCloud’s own database of known

copyrighted audio files. (Id.)

       Plaintiff owns a number of copyrighted songs. (ECF No. 1 at PageID 3.) In 2014,

Plaintiff and SCL entered into an agreement through which Plaintiff would transfer its sound

files to SCL, and SCL would add the files to its “copyright fingerprint” database. (Id. at

PageIDs 3- 4.) Plaintiff alleges that in March 2016, SCL began sharing Plaintiff’s

copyrighted works with users, in violation of United States copyright law. (Id. at PageID 4.)

           b. Procedural History

       On December 22, 2016, Plaintiff filed this complaint in the Middle District of

Tennessee against SCL, as well as SoundCloud, Inc. (“SCI”) and SoundCloud Operations,

Inc. (“SCO”), alleging copyright infringement and contributory copyright infringement. (ECF

No. 1.) On February 27, 2017, Defendants filed an answer (ECF No. 11), followed by an

amended answer and counter-claim for declaratory judgment on May 3, 2017. (ECF No. 31.)

On June 16, 2017, Defendants filed a second amended answer and counter-claim. (ECF No.

42.) On June 30, Plaintiff filed their Answer to the counter-claim. (ECF No. 47.)

       On July 17, Defendants filed a motion to dismiss all claims for forum non conveniens,

(ECF No. 49), and a motion to dismiss then-Defendants SCI and SCO for lack of jurisdiction

and improper venue, (ECF No. 52), as well as two declarations, (ECF Nos. 54-55), an



                                               2

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 2 of 13 PageID #: 5094
unredacted forum non conveniens motion, (ECF No. 57), and unredacted exhibits to both July

17 motions. (ECF Nos. 58-59.) On September 18, 2017, the Court entered an order granting

Defendants SCI and SCO’s Motion to Dismiss for Lack of Personal Jurisdiction. (ECF No.

79.) On October 18, 2017 the Motion to Dismiss for forum non conveniens was denied.

(ECF No. 80.)

         On September 7, 2018 Plaintiff filed a Motion for Summary Judgment. (ECF No.

109.) Defendant responded on September 28, 2018. (ECF No. 133.) Defendant also filed the

instant Motion for Summary Judgment on September 7, 2018. (ECF No. 116.) AJE

responded on September 28, 2018. (ECF No. 143.) Defendant’s reply was filed on October

3, 2018. (ECF No. 150.) Defendant also filed a Motion for Hearing relating to the Motions

for Summary Judgment on October 3, 2018. (ECF No. 151.)

   II.      LEGAL STANDARDS

         a. Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); accord Haddad v. Alexander, Zelmanski, Danner & Fioritto, PLLC, 758

F.3d 777, 781 (6th Cir. 2014) (per curiam). “A genuine dispute of material facts exists if

‘there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.’” Am. Copper & Brass, Inc. v. Lake City Indus. Prods., Inc., 757 F.3d 540, 543-44 (6th

Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

         “In considering a motion for summary judgment, [the] court construes all reasonable

inferences in favor of the nonmoving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).



                                                3

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 3 of 13 PageID #: 5095
“The moving party bears the initial burden of demonstrating the absence of any genuine issue

of material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial

burden, the burden shifts to the nonmoving party to set forth specific facts showing a triable

issue of material fact.” Mosholder, 679 F.3d at 448-49 (citing Matsushita, 475 U.S. at 587;

Fed. R. Civ. P. 56(e)). “When the non-moving party fails to make a sufficient showing of an

essential element of his case on which he bears the burden of proof, the moving parties are

entitled to judgment as a matter of law and summary judgment is proper.” Martinez v.

Cracker Barrel Old Country Store, Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman

v. UAW Local 1005, 670 F.3d 677, 680 (6th Cir. 2012) (en banc)).

         b. Direct Copyright Infringement

         A plaintiff alleging copyright infringement must prove that (1) it owns or is the

exclusive licensee of a valid copyright and (2) the alleged infringer violated at least one

exclusive copyright right under 17 U.S.C. § 106. Fogerty v. MGM Holdings Corp., Inc., 379

F.3d 348, 352 (6th Cir. 2004) (citing Feist Publ’n, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,

361 (1991)); Bridgeport Music, Inc. v. Rhyme Syndicate Music, 376 F.3d 615, 621 (6th Cir.

2004).

         Courts widely recognize that direct infringement requires “volitional conduct” by the

alleged infringer. Consistent with the national trend, the Sixth Circuit has recognized that

direct infringement occurs where a defendant intentionally and knowingly copies a

copyrighted work. Bridgeport Music, Inc. v. Dimension Films, 410 F.3d 792, 802 (6th Cir.

2005). The volition requirement applies regardless of which exclusive right a plaintiff claims

the defendant infringed. See Smith v. Barnesandnoble.com, LLC, 143 F.Supp.3d 115



                                                 4

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 4 of 13 PageID #: 5096
(S.D.N.Y. 2015) (assembling decisions). The Ninth Circuit recently analyzed the volitional

conduct element at length, ratifying the view that it is a basic requirement of causation: “As its

name suggests, direct liability must be premised on conduct that can reasonably be described

as the direct cause of the infringement.” Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666

(9th Cir. 2017) (quoting district court’s decision in Perfect 10, Inc. v. Giganews, Inc., No.

CV–11–07098 AB (SHx), 2014 WL 8628034 at *7 (C.D. Cal. Nov. 14, 2014)).

       c. Contributory Copyright Infringement

       In Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., the Supreme Court

reformulated the standard for imposing liability for contributory copyright infringement,

stating succinctly that “one infringes contributorily by intentionally inducing or encouraging

direct infringement.” Id., 545 U.S. 913, 930 (2005). Within that general standard, the Court

identified two categories of liability, which Justice Ginsburg summarized as follows:

“Liability under our jurisprudence may be predicated on actively encouraging (or inducing)

infringement through specific acts (as the Court’s opinion develops) or distributing a product

distributees use to infringe copyrights if the product is not capable of ‘substantial’ or

‘commercially significant’ noninfringing uses.” Grokster, 545 U.S. at 936-37, 942 (Ginsburg,

J., concurring). Under Grokster, a plaintiff must show that the defendant (1) provides a

product or service incapable of substantial noninfringing uses or (2) intentionally induces

infringement by clear expression or other affirmative steps to foster infringement.

       Other circuit courts have found that contributory infringement requires wrongful intent

with “purposeful, culpable expression and conduct.” Cobbler Nevada, LLC v. Gonzales, No.

17-35041, 2018 WL 4055766, at *4 (9th Cir., Aug. 27 2018) (quoting Grokster, 545 U.S. at

937). A mere failure to act, such as a failure to police an Internet service or a failure to take



                                                 5

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 5 of 13 PageID #: 5097
affirmative steps to prevent infringement, does not suffice for contributory infringement. Id.

at *4 (quoting Grokster, 545 U.S. at 939 n.12). Nor does mere knowledge of actual infringing

uses of a service suffice. Id. (quoting Grokster, 545 U.S. at 937).

          The Sixth Circuit, in Bridgeport Music, Inc. v. WM Music Corp., 508 F.3d 394, 401

(6th Cir. 2007), discussed contributory infringement without mentioning Grokster, instead

relying on pre-Grokster Sixth Circuit precedent and other earlier decisions. Applying that

earlier formulation, the circuit court held that contributory infringement occurs when one,

“with knowledge of the infringing activity, induces, causes, or materially contributes to the

infringing conduct of another.” WM Music, 508 F.3d at 400 (citing Bridgeport Music, Inc. v.

Rhyme Syndicate, 376 F.3d 615, 621 (6th Cir. 2004), and Gershwin Publ’g Corp. v. Columbia

Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971)). Contributory infringement does not

occur “if the product is widely used for legitimate, unobjectionable purposes.” Sony Corp. of

Am. v. Universal City Studios, Inc., 464 U.S. 417, 442 (1984).

   III.      ANALYSIS

             a. Direct Copyright Infringement

          Defendant argues that Plaintiff can point to “no evidence that SoundCloud engaged in

a volitional act of direct infringement.” (Defendant’s Memorandum in Support, ECF No. 122

at PageID 2773.) Plaintiff has uploaded files to SoundCloud or specifically authorized others

to upload the files claimed to be infringed. (Plainitff’s Response to Defendant’s Statement of

Undisputed Facts, ECF No. 146 at ¶¶ 140, 142, 144.) SCL asserts that it never uploaded,

downloaded, or streamed the audio files as to which Plaintiff alleges its copyrights of were

infringed. (Defendant’s Memorandum in Support, ECF No. 122 at PageID 2774.)




                                                6

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 6 of 13 PageID #: 5098
       Plaintiff argues that once SCL launched a subscription service within SoundCloud in

March 2016, Defendant received money for the commercial use of AJE’s content without any

license to do so. (ECF No. 145 at PageID 4936.) Defendant acknowledges that it added a

subscription service in March of 2016 and that its agreement with AJE was a non-commercial

agreement. (ECF No. 122 at PageIDs 2775-76; ECF No. 120 at ¶ 137.) Plaintiff claims that

operating the subscription service without a license authorizing the commercial use of AJE’s

copyrighted sound recordings was direct infringement of AJE’s rights under 17 U.S.C. § 106.

(ECF No. 145 at PageID 4937.) Plaintiff acknowledges that it never asked SoundCloud to

take its sound recordings off the platform or make them inaccessible to paying subscribers, so

AJE’s free content was available to all users, regardless of whether they bought a

subscription. (Plaintiff’s Response to Defendant’s Uncontested Facts, ECF No. 146 at ¶ 153.)

SoundCloud placed no advertising on AJE’s uploads, made no AJE recordings available

exclusively to paying subscribers, and shared no revenue with AJE. (Id. at ¶ 154.) Defendant

argues that because AJE’s works were free, no subscriber was paying for access to those

works; subscribers were paying for access to other works that were not otherwise available to

them. (Defendant’s Memorandum in Support, ECF No. 122 at PageID 2775-76.)

       Defendants cite the Ninth Circuit to support the argument that charging fees to access

a service does not amount to the sale of particular material and that the provision of access

“d[oes] not constitute volitional conduct with respect to any specific material.” Perfect 10,

Inc. v. Giganews, Inc., 847 F.3d 657, 669 (9th Cir.), cert. denied, 138 S. Ct. 504 (2017). In

that case, Perfect 10 claimed copyright infringement because Livewire sold access to all

content available on Giganews’ servers. (Id.) The Giganews defendants did not even

distinguish between ordinary and premium content as SCL does in the present case. (See id.)



                                                7

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 7 of 13 PageID #: 5099
Giganews also did not directly infringe Perfect 10’s copyrights because the plaintiff lacked

evidence that “Giganews exercised control (other than by general operation of a Usenet

service); selected any material for upload, download, transmission or storage; or instigated

any copying, storage, or distribution.” (Id. at 670.) SCL argues that the same reasoning

applies to SoundCloud and that no volitional conduct has been asserted or supported by AJE.

(ECF No. 122 at PageIDs 2775-76.)

       Plaintiff’s Response to Defendant’s Motion for Summary Judgment fails to provide

support in the record or guidance with case law that demonstrates a genuine issue of material

dispute for their direct infringement claim. (ECF No. 145 at PageID 4936-37.) Plaintiff

argues that Defendant “was receiving monetization for the commercial exploitation of

content…without any license to do so,” but provides no evidence that SoundCloud subscribers

were paying for AJE content. (Id.) The facts of how SoundCloud works are not in dispute.

Both parties agree that all users can access free content including AJE’s content, and that

subscribers have access to additional, non-AJE content. (See id.) The Court agrees with the

reasoning of Ninth Circuit in Giganews; as a matter of law, selling a subscription for premium

music works is not the same as selling or distributing non-premium music works subscribers

would have been able to access anyway. (See Giganews, 847 F.3d at 669.)

       Like Giganews, SoundCloud does not exercise control of the selection of any material

for upload, download, transmission, or storage; users exercise that control. (Giganews, 847

F.3d at 670; ECF No. 120 at ¶¶ 3, 4.) In accordance with the agreement between AJE and

SCL, content that AJE uploads to SoundCloud can be provided to other users to “use, copy,

listen to offline, repost, transmit, or otherwise distribute…Your Content utilizing the features




                                                8

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 8 of 13 PageID #: 5100
of the Platform from time to time, and within the parameters set by [AJE] using the service.”

(ECF No. 120 at ¶ 30.)

       Plaintiff does not address the lack of necessary volitional conduct for direct copyright

infringement in their response, and without such evidence Plaintiff cannot establish direct

copyright infringement as a matter of law. (See ECF No. 145 at PageIDs 4936-37.)

Defendant’s motion for summary judgment with respect to direct infringement is, therefore,

GRANTED.

           b. Contributory Copyright Infringement

       Defendant also seeks summary judgment on the issue of contributory infringement.

(ECF No. 122 at PageIDs 2780-84.) Defendant asserts the two standards for indirect

infringement mentioned above; one based on Sixth Circuit law from 2004, and another more

recent Ninth Circuit standard based on the Supreme Court case Metro-Goldwyn-Mayer

Studios Inc. v. Grokster, Ltd, 545 U.S. 913 (2005). Since Grokster is more recent than the

Supreme Court precedent the Sixth Circuit has previously applied, this Court will apply the

Grokster standard. Under Grokster the plaintiff must show that the defendant (1) provides a

product or service incapable of substantial non-infringing uses, or (2) intentionally induces

infringement by clear expression or other affirmative steps to foster infringement. (See id. at

936-37, 942.)

       The Ninth Circuit has articulated that contributory infringement requires wrongful

intent with “purposeful, culpable expression and conduct.” Cobbler Nevada, LLC v.

Gonzales, No. 17-35041, 2018 WL 4055766, at *4 (9th Cir., Aug. 27 2018) (quoting

Grokster, 545 U.S. at 937). A mere failure to act, such as a failure to police an internet

service or a failure to take affirmative steps to prevent infringement, does not suffice for



                                                9

  Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 9 of 13 PageID #: 5101
contributory infringement. Id. at *4 (quoting Grokster, 545 U.S. at 939 n.12). Nor does mere

knowledge of actual infringing uses of a service suffice. Id. (quoting Grokster, 545 U.S. at

937).

        Here, AJE has recognized that the SoundCloud platform is capable of many non-

infringing uses but argues that SoundCloud allows for infringing content to exist and thrive on

the platform. (Plaintiff’s Response to Defendant’s Undisputed Facts, ECF No. 146 at ¶ 8.)

The first way to establish contributory infringement under Grokster cannot be met if the

service is capable of substantial non-infringing uses as it is here. (Grokster, 545 U.S. at 936-

37, 942.) For AJE’s claims to survive summary judgment, Plaintiff must provide evidence

that, if believed, would cause a jury to conclude Defendant intentionally induced infringement

by clear expression or other affirmative steps to foster infringement. (See id.)

        Plaintiff has responded by arguing that SoundCloud had digital fingerprints of AJE’s

recorded catalog that gave Defendant actual knowledge of what content was owned by AJE.

(ECF No. 145 at PageID 4937.) While that is true, Plaintiff needs to show that Defendant had

knowledge of copyright infringement or that they were actively fostering infringement.

Knowledge of what musical works were owned by AJE is not enough (Grokster, 545 U.S. at

936-37, 942).

        Plaintiff argues that SoundCloud had fingerprinting systems that could have been used

to identify what was being uploaded to SoundCloud. (ECF No. 145 at PageIDs 4937-38.)

AJE argues that the fingerprint system SoundCloud uses might have missed some infringing

files. (Id.) If Plaintiff is correct and the fingerprint tool did not pick up certain infringing

files, then Defendant would not have knowledge of any alleged infringing activity. Instead of




                                                 10

 Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 10 of 13 PageID #: 5102
providing evidence that Defendant knew about or facilitated copyright infringement, Plaintiff

suggests that Defendant would not have knowledge of the alleged infringement. (Id.)

       What Plaintiff has admitted about how SoundCloud works in its Response to

Defendant’s Statement of Uncontested Facts (ECF No. 146) shows SoundCloud has policies

and takes steps to limit and address copyright infringement. SoundCloud has a Content ID

system that blocks uploads that exactly or nearly match the “fingerprints” unless a

rightsholder has authorized the uploader or the particular file. (Plaintiff’s Response to

Defendant’s Uncontested Facts, ECF No. 146 at ¶ 56.) SoundCloud uses reference files only

to prevent unauthorized uploads. (Id. at ¶ 61.) SoundCloud makes a fingerprint of every

audio file SoundCloud removes pursuant to an infringement claim so that it can prevent future

uploads of the identical files. (Id. at ¶62.) SoundCloud provides a “Deck” tool to users which

Plaintiff admits allows specific URLs to be removed but claims there is no means to obtain

the specific infringing URLs through Deck. (Thomas Dec. ECF No. 148 at ¶ 17.) Plaintiff

acknowledges that SoundCloud has several ways they accept notifications of claimed

copyright infringements including submitting a form available on the SoundCloud website,

sending an email to SoundCloud to a specific inbox, and by submitting claimed infringements

to SoundCloud’s designated agent by email, mail, or through the United States Copyright

website. (Plaintiff’s Response to Defendant’s Uncontested Facts, ECF No. 146 at ¶¶ 68-71.)

SoundCloud has a designated copyright operations team that responds to notifications of

claimed infringement within 24 hours and on average within 2 hours to notifications of

claimed infringement. (Id. at ¶¶ 73-74.) SoundCloud has removed over 116,000 files based

on notifications of claimed infringement. (Id. at ¶ 81.)




                                               11

 Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 11 of 13 PageID #: 5103
        Plaintiff also acknowledges that SoundCloud has a repeat infringer termination policy.

(Plaintiff’s Response to Defendant’s Statement of Uncontested Facts, ECF No. 146 at ¶ 82.)

SoundCloud has a three strikes policy for its users where each time a user upload is removed

from the platform because of a claim by a rightsholder, the user gets a strike. (Id. at ¶ 85.)

After two strikes the user loses the ability to authorize downloads of recordings he uploads.

(Id. at ¶ 86.) After three strikes SoundCloud terminates the user’s account and prevents the

user from registering a new account with the same credentials. (Id. at ¶ 87.) SoundCloud has

terminated thousands of accounts based on its three strikes infringer termination policy each

year. (Id. at ¶ 88.)

        SoundCloud has numerous tools to help prevent and stop copyright infringement and

has actively addressed issues of infringement based on what Plaintiff agrees are the

undisputed facts above. The second way of showing contributory infringement under

Grokster requires evidence that shows SoundCloud intentionally induced infringement by

clear expression or other affirmative steps. (Grokster, 545 U.S. at 936-37, 942.) The

evidence before the Court points to the opposite conclusion; SoundCloud intentionally

established ways to prevent and eliminate copyright infringement. The Content ID, Deck

tool, reporting options, and three strikes policy are all affirmative steps against copyright

infringement.

        Plaintiff points to no evidence in their response that suggests Defendants knew about

or actively fostered copyright infringement. (See Plaintiff’s Memorandum in Support, ECF

No. 145 at PageIDs 4937-38.) Plaintiff does not cite a single case to show that AJE’s

fingerprint system is evidence that would support a claim of contributory infringement, and

does not mention or respond to Grokster or any other case Defendant referenced in its motion



                                                12

 Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 12 of 13 PageID #: 5104
for summary judgment. (See id.) Without some evidence of Defendant’s knowledge or active

encouragement of infringement and of a third party who directly infringed, summary

judgment on the issue of contributory infringement must be granted. As a matter of law,

Plaintiffs have not identified evidence that, if believed, would allow a jury to conclude the

Grokster requirements are met. Defendant’s motion for summary judgement on the issue of

contributory infringement is GRANTED.

   IV.      CONCLUSION

         Defendants also move for summary judgment on whether they would qualify for safe

harbor under the Digital Millennium Copyright Act. (ECF No. 122 at PageID 2785.) The

Court does not address this issue because without a claim of direct or indirect copyright

infringement, Defendant does not need to rely on a safe harbor provision.

         The Court is aware of Plaintiff’s Motion for Summary Judgment filed on September 7,

2018. (EFC No. 109.) They have also moved for summary judgment on the issues of direct

infringement and contributory infringement. There is also a Motion for Hearing for Summary

Judgement or for a Stay of Pretrial Deadlines filed on October 3, 2018. (ECF No. 151.)

Because Defendant’s summary judgment motion is granted on the issues of direct and

contributory infringement, none of Plaintiff’s claims remain. EFC No. 109 and 151 are

terminated as moot.

         For the above reasons, summary judgement for the Defendant is GRANTED on the

issues of both direct and contributory infringement.



SO ORDERED, this 17th day of October, 2018.

                                                /s/ Jon P. McCalla
                                               JON P. McCALLA
                                               UNITED STATES DISTRICT JUDGE
                                               13

 Case 3:16-cv-03294 Document 153 Filed 10/17/18 Page 13 of 13 PageID #: 5105
